IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 01-40316
                          Summary Calendar


MELVIN RAY WHITE,

                                             Plaintiff-Appellant,

                               versus

RICKY ELLEDRIDGE, Correctional Officer III; GARY L. JOHNSON,
Director, Texas Department of Criminal Justice,
Institutional Division,

                                             Defendants-Appellees.



            Appeal from the United States District Court
                  For the Eastern District of Texas
                            (6:00-CV-729)

                           August 22, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Melvin Ray White, Texas inmate #582778, appeals from the

district court's dismissal of his civil rights complaint. The court

dismissed White's complaint as frivolous and for failure to state

a claim.1




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         See 28 U.S.C. § 1915(e)(2)(B)(i), (ii) (2001).
     We find no error in the court's actions. Although White

alleged that he was verbally abused by Elledridge, verbal abuse by

a prison official is insufficient to state a section 1983 claim.2

Moreover,    "[t]he   Eighth   Amendment's   prohibition   of   cruel   and

unusual    punishments   necessarily    excludes   from    constitutional

recognition de minimis uses of physical force, provided that the

use of force is not of a sort repugnant to the conscience of

mankind."3 Consequently, Elledridge's alleged pushing and shoving

of White does not implicate the Eight Amendment.4

     White's assertion of emotional harm also does not support a

section 1983 claim. Allegations of mental stress do not support a

section 1983 claim without a prior showing of physical injury.5

White has made no such showing.

     Finally, Elledridge's alleged conduct does not create the risk

of imminent future danger sufficient to generate section 1983

liability. In the absence of present physical injury, an inmate may

obtain injunctive relief under section 1983 against "sufficiently

imminent dangers" that are likely to cause harm in the "next week




     2
         See Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).
     3
       Hudson v. McMillian, 503 U.S. 1, 9-10 (1992) (internal
quotations and citations omitted).
     4
         See id.
     5
         See Siglar, 112 F.3d at 193-94.

                                    2
or month or year."6 White alleges that Elledridge shoved him in a

hallway, pushed him as he exited a barbershop, confiscated his

shower bag, and verbally abused him. These allegations do not

support a section 1983 claim based on imminent harm.7

     We conclude that the district court did not err in dismissing

the complaint for failure to state a claim. Nor do we find that the

court     abused   its   discretion   in   dismissing   the   complaint   as

frivolous.8 The district court's judgment is therefore

AFFIRMED.

         Moreover, White is hereby informed that the district court's

dismissal of this action as frivolous counts as a strike for

purposes of § 1915(g). We caution White that once he accumulates

three strikes, he may not proceed IFP either in any civil action or

in any appeal of a civil action which is filed while he is

incarcerated or detained in any facility, unless he is under

imminent danger of serious physical injury.9

     JUDGMENT AFFIRMED; THREE-STRIKES WARNING ISSUED.




     6
       Helling v. McKinney, 509 U.S. 25, 32-35 (1993); see also
Herman v. Holiday, 238 F.3d 660, 664-65 (5th Cir. 2001).
     7
         See Helling, 509 U.S. at 32-35.
     8
      See Bradley v. Puckett, 157 F.3d 1022, 1025 (5th Cir. 1998);
Siglar, 112 F.3d at 193-94.
     9
         See 28 U.S.C. § 1915(g) (2001).

                                      3